NEUBERGER BERMAN EQUITY FUNDS INVESTOR CLASS DISTRIBUTION AGREEMENT SCHEDULE A The Series currently subject to this Agreement are as follows: Neuberger Berman Focus Fund Neuberger Berman Genesis Fund Neuberger Berman Guardian Fund Neuberger Berman International Equity Fund Neuberger Berman International Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic Value Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Date: December 15, 2012
